Citation Nr: 0908115	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-27 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange or aviation gasoline exposure.  

2.  Entitlement to service connection for hypertension, 
claimed as due to Agent Orange or aviation gasoline exposure.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The claims 
folder was subsequently transferred to the RO in Nashville, 
Tennessee.

The issue of entitlement to service connection for DDD of the 
lumbar spine is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Exposure to herbicide agents used in Vietnam is not 
presumed. 

2.  Diabetes mellitus was not manifest during service, was 
not identified for many years after service, and has not been 
associated with active duty service.

3.  Hypertension was not manifest during service, was not 
identified for many years after service, and has not been 
associated with active duty service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated during 
active duty service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  Hypertension was not incurred or aggravated during active 
duty service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309  (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations outlined above, diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

Diseases associated with herbicide exposure for purposes of 
the presumption include type II diabetes mellitus, prostate 
cancer, respiratory cancers, soft tissue sarcomas, and other 
malignant tumors expressly identified in the regulations.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see also 38 
U.S.C.A. § 1116(b)(1) (permitting the Secretary to determine 
by regulation diseases subject to the presumption in addition 
to those listed at 38 U.S.C.A. § 1116(a)(2)).  

Such disease must be manifest within one year after the last 
date of exposure.  38 C.F.R. § 3.307(a)(6)(ii); see also 38 
U.S.C. § 1116(f)) (for purposes of establishing service 
connection for disability resulting from herbicide exposure, 
including presumptive service connection, a Veteran with 
specified Vietnam service is presumed to have been exposed to 
herbicides during that service).    

However, claims for presumptive service connection based on 
exposure to Agent Orange, in which the only evidence of such 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel in the waters off the shore of Vietnam, 
were delayed pending final determination of appellate actions 
in the case of Haas v. Peake.  

In a May 2008 decision, the United States Court of Appeals 
for the Federal Circuit found that VA reasonably interpreted 
38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 3.307(a)(6)(iii) as 
requiring the physical presence of a Veteran within the land 
borders of Vietnam (including inland waterways) during 
service, and that the receipt of the Vietnam Service Medal 
alone, does not establish service in Vietnam.  The United 
States Supreme Court declined to review the case, and the 
decision of the Federal Circuit in Haas v. Peake is now 
final.  

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
After a review of the claims file, the Board finds that the 
Veteran's claim fails under either analysis.

The Veteran claims that his current type II diabetes mellitus 
and hypertension are the result of exposure to Agent Orange 
while in Vietnam.  Specifically, he contends that the flight 
crew with which he worked aboard the U.S.S. Kitty Hawk and 
U.S.S. Ticonderoga were exposed to Agent Orange residue from 
aircraft that had returned from Vietnam.  Alternatively, he 
alleges that his diabetes mellitus and hypertension are due 
to exposure to lead contained in aviation gasoline he was 
exposed to during a December 1968 accident while working as a 
pumping/pipeline specialist.  

The Board observes that a blood pressure reading is 
considered to be above normal when the systolic reading is 
140 millimeters (mm.) of mercury (Hg) or greater or the 
diastolic reading is 90 mm. Hg or greater, usually designated 
as 140/90.  Similarly, for VA rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, Note 1.  

Service records do not reflect, and the Veteran does not 
allege, that he had a physical presence within the land 
borders of Vietnam, including inland waterways, during 
service.  However, service records do reveal the receipt of 
the Vietnam Service Medical with three bronze stars for his 
service upon the U.S.S. Kitty Hawk and U.S.S. Ticonderoga 
during combat operations off the coast of Vietnam.  

Unfortunately, as his only evidence of Agent Orange exposure 
is the receipt of the Vietnam Service Medal and service on 
vessels in the waters off the shore of Vietnam, exposure to 
Agent Orange is not presumed under Haas.  Furthermore, 
correspondence from the service department in January 2005 
indicated that there were no records of herbicide exposure.  
Therefore, the claims must be denied on a presumptive basis 
under 38 C.F.R. § 3.309(e).  

In addition, the claims must be denied on a direct basis.  
Service treatment records fail to reveal any complaints of, 
treatment for, or diagnoses of diabetes or hypertension, 
although they confirm the December 1968 accident in which he 
was exposed to aviation gasoline.  Significantly, his January 
1969 separation examination indicated that his heart and 
vascular system were within normal limits, with a blood 
pressure reading of 112/80.  Therefore, there is no evidence 
of diabetes or hypertension, or any symptoms reasonably 
attributed thereto, in service.

Next, VA outpatient treatment records and examination reports 
indicate that he was not diagnosed with diabetes mellitus and 
hypertension until approximately 1990.  While the Veteran 
maintains that his diabetes and hypertension are related to 
active duty, the Board places greater probative value on the 
absence of complaints or treatment for the disorders for many 
years after discharge.  This multi-year gap, in the absence 
of confirmatory evidence showing continuity of such symptoms, 
does not support the theory that he has experienced these 
disorders since active duty. 

As such, the probative evidence is against the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where Veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  In this case, the record is negative for any 
competent medical evidence or opinion that establishes a 
nexus between diabetes and hypertension and the Veteran's 
period of active duty service.  To the contrary, the reports 
of April 2005 diabetes and hypertension examinations opine 
that his conditions were not caused by exposure to aviation 
gasoline in the 1960s, but rather were attributable to 
underlying obesity and probable metabolic syndrome.    

The Board has considered whether presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus and 
cardiovascular-renal disease, to include hypertension, are 
regarded as a chronic diseases.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  

As the evidence of record fails to establish any clinical 
manifestations of diabetes or hypertension within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

The Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
diabetes and hypertension and active duty service.  In 
rendering a decisions on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
records, VA treatment records, and private treatment records.  
Further, he submitted additional records and written 
statements.  Next, specific VA medical opinions pertinent to 
the issues on appeal were obtained in April 2005.  

Although the Veteran identified several private medical 
facilities from which the RO was not able to obtain treatment 
records, in correspondence dated in December 2007, he 
indicated that he had no additional evidence to submit. The 
duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange or aviation gasoline exposure, 
is denied.  

Entitlement to service connection for hypertension, claimed 
as due to Agent Orange or aviation gasoline exposure, is 
denied.  


REMAND

The Veteran also seeks to reopen a claim for service 
connection for DDD of the lumbar spine, which was initially 
denied in a September 1969 rating decision.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must notify a claimant of the evidence and information 
necessary to reopen a previously denied claim, as well as the 
evidence and information necessary to establish his or her 
entitlement to the underlying claim for the benefit sought, 
(i.e., service connection).

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence which was of record at the time that the 
prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the basis for the denial in the 
prior decision, and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
the element or elements required for service connection which 
were found insufficient in the previous denial.

While the appellant was provided an October 2004 letter 
detailing the evidence necessary to reopen a previously 
denied claim, he was not provided with notice which fully 
complies with the specified criteria regarding new and 
material evidence in Kent (i.e., the basis for the denial in 
the prior decision).  Such notice must be provided to him 
prior to a final adjudication of his current claim for 
service connection for DDD of the lumbar spine.

Accordingly, the case is REMANDED for the following actions:

1. The RO should ensure that the appellant 
is sent a corrected VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).

2.  The RO should then review the claim 
and determine whether new and material 
evidence has been submitted sufficient to 
reopen the previously denied claim.  
Should the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  

The SSOC must contain notice of all 
relevant action taken on the claims for 
benefits since the issuance of the most 
recent statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


